Citation Nr: 1617453	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  07-32 2355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to August 2006.

This matter is on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal was remanded by the Board in August 2011, September 2013 and February 2014 for further development and is now again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reflects that a substantial amount of the claims file appears to be missing, and a remand is necessary in order to locating and rebuild the missing portions of the claims file.  

For example, while the record includes notice to the Veteran of a rating decision in February 2007, the rating decision and codesheet are both missing from VBMS, as are the notice of disagreement, statement of the case and VA Form-9.  Additionally, no VA treatment records are on file.  While it may be true that such records do not exist, there is no way to verify that any development was performed by obtaining such records or any records from the Veteran himself.  As a result, the Board herein directs the RO to make all appropriate efforts to locate/rebuild all missing portions of the Veteran's claims file.  

Next, the recent evidence of record reflects that the Veteran has been substantially out of contact for many months.  Specifically, he has missed multiple scheduled VA examinations and not responded to various communications.  A claim may be adjudicated when it has been determined that the Veteran no longer wishes to pursue it.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (The duty to assist is not a one-way street).  However, there must at least be a formal finding that such efforts have been made before doing so.  

In this regard, the Board notes that the Veteran's representative has recently submitted a request to withdraw representation based on the inability to contact him.  While the Board has considered that application, it concludes that representative should remain attached to this appeal in order to coordinate with the RO to locate the Veteran until all efforts have been exhausted.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the entire available portion of the Veteran's claims file is uploaded to VBMS (note that the February 2007 rating decision from which this appeal arises, as well as any documents prior to the Board's initial remand in August 2011 do not currently appear in VBMS) by undertaking a thorough search of the RO for any such documents and ensuring that any located documents are scanned and uploaded to VMBS.  

If unable to locate the missing documents, take all appropriate actions, such as notifying RO privacy staff,  notifying the Veteran and his attorney and affording them the opportunity to submit copies of any pertinent documents in their possession, making copies of any internally reproducible documents, and ensuring that the full contents of the working folder are uploaded to VBMS.

2.  Attempt to contact the Veteran at his last known address.  If such attempts are unsuccessful, the appropriate attempts should be made to locate him.  

3.  If the Veteran has received treatment from a VA facility, such records should be obtained.  Moreover, if the Veteran has received any private treatment to his feet, and the records of such treatment have not been obtained, the RO should attempt to acquire such records after received the Veteran's authorization unavailability in the claims file and notify the Veteran.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




